 

Exhibit 10.1

[g165801kii001.gif] 

Force Protection, Inc.
9801 Highway 78, #3
Ladson, SC  29456
www.forceprotection.net

July 21, 2006

Fort Ashford Funds, LLC
19200 Von Karman
Suite 600
Irvine, CA  92612

Re: Extension of Maturity Date - Short Term Note

Gentlemen:

I refer to that certain Secured Note in the amount of $2,500,000 having an
extended maturity date of July 21, 2006 issued by Force Protection Inc.  On
behalf of the Company we would hereby request that you agree to a short term
extension of the Maturity Date through a date to be determined.  The existing
interest rate on the Secured Note will be applied pro-rata over the term of the
extension.

If this is acceptable to you, I would ask that you kindly sign below and return
by fax to me at (843) 553-3832.

We appreciate you cooperation in this matter.

Very Truly Yours,

/s/ Gordon McGilton

 

 

 

 

Gordon McGilton

 

 

 

 

Chief Executive Officer

 

 

 

 

 

 

Accepted and Agreed

 

 

For Fort Ashford Funds

 

 

 

 

 

By:

 

/s/ Frank Kavanaugh

 

 

 

 

Frank Kavanaugh

 

 

 

 

Principal

 


--------------------------------------------------------------------------------